DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Carver on 4/6/21.
The application has been amended as follows: 
	In claim 1, line 7, “and,” has been deleted.
	In claim 1, line 9, the period has been replaced with --and;--
	In claim 1, line 10, the following has been inserted as a separate paragraph:
	-- wherein: the stabilizer is adapted to be transformed between a flat shipping configuration and a generally cylindrical configuration in response to water pressure when the poly-pipe ends are spliced together and the pipe is thereafter pressurized; and, the sealing band is adapted to be transformed 
	Claim 3 has been canceled.
	In claim 4, line 7, “and,” has been deleted.
	In claim 4, line 9, the period has been replaced with --and;--
	In claim 4, line 10, the following has been inserted as a separate paragraph:
	-- wherein: the stabilizer is adapted to be transformed between a flat shipping configuration and a generally cylindrical configuration in response to water pressure when the poly-pipe ends are spliced together and the pipe is thereafter pressurized; and, the sealing band is adapted to be transformed between a flat shipping configuration and a generally cylindrical configuration in response to water pressure when the poly-pipe ends are spliced together and the pipe is thereafter pressurized.--
	Claims 6 and 7 have been canceled.

REASONS FOR ALLOWANCE
Claims 1-2 and 4-5 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 4.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
The closest prior art is Bartell et al (US 4,257,630) and Staudt et al (US 2004/0247260).  Bartell et al fails to teach or fairly suggest at least the following:  “wherein: the stabilizer is adapted to be transformed between a flat shipping configuration and a generally cylindrical configuration in response to water pressure when the poly-pipe ends are spliced together and the pipe is thereafter pressurized; and, the sealing band is adapted to be transformed between a flat shipping configuration and a generally cylindrical configuration in response to water pressure when the poly-pipe ends are spliced together and the pipe is thereafter pressurized,” as recited in claims 1 and 4.  Staudt et al fails to teach or fairly suggest at least the following:  “the stabilizer comprising a plurality of adhesive segments adapted to interiorly attach to pipe ends”; “a flexible sealing band adapted to exteriorly circumscribe the joined pipe ends over the stabilizer, the sealing band comprising adhesive for externally attaching to the pipe ends and to said stabilizer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679